Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record do not teach or suggest, in the claimed combination thereof, a coil component comprising: an element; and a coil that is provided inside the element and that is spirally wound, wherein the coil includes a plurality of coil conductor layers and an extended conductor layer, which are laminated in a first direction, the extended conductor layer overlaps a side gap portion, which is situated on an outer side of a region of the element that is surrounded by the coil conductor layers, and extends so as to reach an outer surface of the element, and the element includes a first stress relaxation layer that contact the coil conductor layers, and a second stress relaxation layer that, while extending along the extended conductor layer, contacts a coil-conductor-layer side of the extended conductor layer, and is positioned inside the side gap portion without reaching the outer surface of the element.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996.  The examiner can normally be reached on Mon - Fri 8:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TUYEN T NGUYEN/Primary Examiner, Art Unit 2837